DETAILED ACTION
	This action is responsive to 06/10/2020.
	Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 2 is objected to because of the following informalities:  In lines 2-3, change “the plurality of environmental pixel circuits surround” to “the plurality of environmental pixels surrounds”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arasawa et al. (US Pub. 2007/0178614, US Patent 7,479,655 B2), hereinafter Arasawa.
Regarding claim 1, Arasawa discloses a display panel (an EL panel-see fig. 1 and [0034]), comprising: a display area comprising a plurality of pixels (pixel region 102-see fig. 1 and [0035]); and a non-display area surrounding the display area (i.e., the vapor deposition region 101 except the pixel region 102 in which a TEG 109 is provided-see figs. 1 and 5-6, with description in [0039] and [0057]); wherein each of the plurality of pixels comprises a display pixel circuit (i.e., a plurality of light emitting elements and pixels provided with a pixel circuit electrically connected to the light emitting elements in the pixel region 102-see [0035] and fig. 5); and the non-display area comprises one or more test pixel circuits (pixels 513, 514-see fig. 5 with description in [0057]), each of the one or more test pixel circuits having an equivalent circuit structure to the display pixel circuit (see fig. 5), where the one or more test pixel circuits include a plurality of transistors (TFTs (504, 505-see fig. 5) or TFTs (604, 605-see fig. 6)), and electrodes of at least one of the plurality of transistors are respectively conductively coupled to different test pads (i.e., connected to measurement terminal portion 110 having a plurality of pads as shown in fig. 6).
Regarding claim 5, Arasawa discloses wherein electrodes of each of the plurality of transistors included in the one or more test pixel circuits are respectively conductively coupled to different test pads (see, for example, fig. 6, wherein electrodes of each of TFT 604 and 605 are coupled to pads in the measurement terminal portion 110).
Regarding claim 6, Arasawa discloses wherein each of the one or more test pixel circuits comprises a first group of transistors, the first group of transistors comprising a driving thin-film transistor (TFT), the driving TFT comprising a gate electrode, a source electrode, and a drain electrode, the gate electrode conductively coupled to a gate test pad, the source electrode conductively coupled to a source test pad, and the drain electrode conductively coupled to a drain test pad (see, for example, fig. 6, wherein TFT 605 is herein equated to a driving TFT, and wherein each of a gate, source, and drain of TFT605 is connected to a corresponding test pad).
Regarding claim 7, Arasawa discloses wherein the one or more test pixel circuits include a first group of transistors (TFTs 604 and 605-see figs. 55-6), each of the first group of transistors comprising a first transistor and a second transistor (TFT 604 (herein first transistor) and TFT 605 (herein second transistor)-see figs. 5-6), the first transistor comprising a first gate electrode, a first source electrode, and a first drain electrode (see figs. 5-6), the second transistor comprising a second gate electrode, a second source electrode, and second drain electrode (see figs. 5-6); and the first gate electrode is conductively coupled to a first gate test pad, the first source electrode is conductively coupled to a first source test pad, the first drain electrode is conductively coupled to a first drain test pad, the second gate electrode is conductively coupled to a second gate test pad, the second source electrode is conductively coupled to a second source test pad, and the second drain electrode is conductively coupled to a second drain test pad (as shown in fig. 6, for each of the TFTs 604 and 605, a gate electrode, a source electrode, and a drain electrode is connected to a corresponding pad in the measurement terminal portion 110).
Regarding claim 16, Arasawa discloses a method of manufacturing a display panel, the method comprising: forming each film layer of a display pixel circuit on a base substrate (i.e., a vapor deposition region having a film formed by a vapor deposition method, and a pixel region (102) provided in the vapor deposition region-see [0012] and [0035]); forming each film layer of one or more test pixel circuits on the base substrate (i.e., the test element group (TEG) is provided in the vapor deposition region outside the pixel region (see [0020] and [0039])); and forming test pads respectively conductively coupled to electrodes of at least one of a plurality of transistors in the one or more test pixel circuits (measurement terminal portion 110 having test pads connected to electrode of test TFTs (604, 605)-see fig. 6); wherein the display panel comprises: a display area comprising a plurality of pixels (pixel region 102-see fig. 1 and [0035]); and a non-display area surrounding the display area (i.e., the vapor deposition region 101 except the pixel region 102 in which a TEG 109 is provided-see figs. 1 and 5-6, with description in [0039] and [0057]; wherein each of the plurality of pixels comprises the display pixel circuit (i.e., a plurality of light emitting elements and pixels provided with a pixel circuit electrically connected to the light emitting elements in the pixel region 102-see [0035] and fig. 5); and the non-display area comprises the one or more test pixel circuits (see figs. 5-6), each of the one or more test pixel circuits having an equivalent circuit structure to the display pixel circuit (see figs. 5-6), where the one or more test pixel circuits include the plurality of transistors, and the electrodes of the at least one of the plurality of transistors are i.e., connected to measurement terminal portion 110 having a plurality of pads as shown in fig. 6).
Regarding claim 20, Arasawa discloses a display device (an EL panel-see fig. 1 and [0034]), comprising: a display panel (see fig. 1), the display panel comprising: a display area comprising a plurality of pixels (pixel region 102-see fig. 1 and [0035]); and a non-display area surrounding the display area (i.e., the vapor deposition region 101 except the pixel region 102 in which a TEG 109 is provided-see figs. 1 and 5-6, with description in [0039] and [0057]); wherein each of the plurality of pixels comprises a display pixel circuit (i.e., a plurality of light emitting elements and pixels provided with a pixel circuit electrically connected to the light emitting elements in the pixel region 102-see [0035] and fig. 5); and the non-display area comprises one or more test pixel circuits (pixels 513, 514-see fig. 5 with description in [0057]), each of the one or more test pixel circuits having an equivalent circuit structure to the display pixel circuit (see fig. 5), where the one or more test pixel circuits include a plurality of transistors (TFTs (504, 505-see fig. 5) or TFTs (604, 605-see fig. 6)), and electrodes of at least one of the plurality of transistors are respectively conductively coupled to different test pads (i.e., connected to measurement terminal portion 110 having a plurality of pads as shown in fig. 6), each of the different test pads being located in a test electrode layer of the one or more test pixel circuits (see figs. 3A-3D and, for example, [0044]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arasawa in view of Ro et al. (US Pub. 2014/0184969), hereinafter Ro.
Regarding claim 8, Arasawa does not appear to expressly disclose wherein the first gate test pad and the second gate test pad are a common gate test pad.
Ro, in for example, fig. 5 description in [0070]-[0071], teaches a plurality of second test transistors T2_1 to T2_n that are connected to a same switching pad SP2.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Ro with the invention of Arasawa by using a common test pad for two or more gate terminals of two or more transistors, as taught by Ro, which constitutes combining prior art elements according to known methods to yield predictable results.
Regarding claim 10, Ro is further relied upon to teach wherein the first gate test pad and the second gate pad are a common gate test pad (see, for example, fig. 5 with description in [0070]-[0071], wherein a plurality of second test transistors T2_1 to T2_n are connected to the same switching pad SP2), and the first source test pad and the second source test pad are a common source test pad (see fig. 5 with description in [0072]-the source electrode of each of the second test transistors T2_1 to T2_n is connected to a corresponding second test pad (PD3 or PD3), depending on whether the test transistor corresponds to an odd or an even line).  
.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arasawa in view of Du et al. (US Pub. 2015/0022211), hereinafter Du.
 Regarding claim 9, Arasawa does not appear to expressly disclose wherein the first gate test pad and the second gate pad are a common gate test pad, and the first drain test pad and the second drain test pad are a common drain test pad.
  Du is relied upon to teach wherein the first gate test pad and the second gate pad are a common gate test pad (see fig. 1 and [0026]-wherein each of test pad 1 and 5 is a gate test pad connected to a gate of two TFT switches), and the first drain test pad and the second drain test pad are a common drain test pad (see, for example, fig. 1 with description in [0026], wherein each of test pad 2, 4, 6, and 7 is a drain test pad connect to drain electrodes of two TFT switches).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Ro with the invention of Arasawa by using a common test pad for two or more gate terminals or a common gate pad for two or more drain terminals of two or more transistors, as taught by Ro, which constitutes combining prior art elements according to known methods to yield predictable results.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arasawa in view of OOOKA et al. (US Pub. 2015/0255527), hereinafter OOOKA.
Regarding claim 14, Arasawa discloses a method for detecting electrical properties of a display panel (i.e., inspecting an element such as a transistor or a capacitor in a pixel region 102 with a TEG 109 (test element group) by connecting the TEG 109 to a measurement terminal provided in a measurement terminal portion 110-see [0039] and fig. 6); wherein the display panel comprises: a display area comprising a plurality of pixels (pixel region 102-see fig. 1 and [0035]); and a non-display area surrounding the display area (i.e., the vapor deposition region 101 except the pixel region 102 in which a TEG 109 is provided-see figs. 1 and 5-6, with description in [0039] and [0057]); wherein each of the plurality of pixels comprises a display pixel circuit (i.e., a plurality of light emitting elements and pixels provided with a pixel circuit electrically connected to the light emitting elements in the pixel region 102-see [0035] and fig. 5); and the non-display area comprises one or more test pixel circuits (pixels 513, 514-see fig. 5 with description in [0057]), each of the one or more test pixel circuits having an equivalent circuit structure to the display pixel circuit (see fig. 5), where the one or more test pixel circuits include a plurality of transistors (TFTs (504, 505-see fig. 5) or TFTs (604, 605-see fig. 6), and electrodes of at least one of the plurality of transistors are respectively conductively coupled to different test pads (i.e., connected to measurement terminal portion 110 having a plurality of pads as shown in fig. 6).
Arasawa does not appear to expressly disclose the method comprising: conductively coupling an electrical test device to at least one test pad; and controlling 
OOOKA, in for example, figs. 2-3 with description in [0068], teaches a driving inspection circuit operating on a test circuit such as a TEG (Test Element Group) for performing driving inspection on a transistor circuit, wherein the driving inspection is performed by probing testing pads (22, 25) located in a peripheral area 5-2 of a second panel region 200.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of OOOKA with the invention of Arasawa by including a driving inspection circuit for inspecting a transistor circuit via a measurement terminal, as taught by OOOKA, which constitutes applying a known technique to a known device ready for improvement to yield predictable results.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arasawa in view of OOOKA, and further in view of Peterson et al. (US Pub. 2001/0050565), hereinafter Peterson.
Regarding claim 15, OOOKA is further relied upon to teach and conductively coupling the electrical test device to the at least one test pad includes: conductively coupling the flexible needle to the at least one test pad (see, for example, fig. 11 with description in [0068]-the driving inspection is performed by probing testing pads (22, 25) located in a peripheral area 5-2 of a second panel region 200 by use of a probe 62).

Peterson, in for example, figs. 3-16, and, for example, [0011] and [0019], teaches a testing technique for any appropriate electronic circuit technology involving a multi-point probe for establishing a reliable contact between any testing pin or testing tip and a specific location, wherein the multi-point probe includes individually bendable or flexible probe arms.
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Peterson with the inventions of Arasawa and OOOKA by using a bendable or flexible probe for the electrical test device, as taught by Peterson, in order to establish a reliable contact with any specific and intentional location of the test sample, and establish a reliable electrical contact with the location in question (see [0011] and [0019]), and, insuring non-destructive testing of the test sample, and hence avoiding the destruction of possible devices on the surface of the test sample (see [0053]).
Allowable Subject Matter
Claims 2-4, 11-13, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claims 2 recite “a plurality of environmental pixel circuits, each of the plurality of environmental pixel circuits having an equivalent circuit structure to the display pixel circuit, where the plurality of environmental pixel circuits surrounds at least one of the one or more test pixel circuits.” None of the references of record teaches or suggests thIs limitation. A similar limitation is also recited in claim 17. Claim 13 depends from and further limit claim 2.
Claim 11 recites the limitations “wherein the one or more test pixel circuits comprise: an active layer, a first insulating layer, a first gate electrode layer, a second insulating layer, a second gate electrode layer, a third insulating layer, a source/drain electrode layer, a fourth insulating layer, a test electrode layer, and a fifth insulating layer sequentially stacked on a base substrate; wherein, for each of the plurality of transistors: a gate is located in the first gate electrode layer; a source and a drain are located in the source/drain electrode layer; the source/drain electrode layer has a gate connection pad and a source/drain connection pad; the gate connection pad is conductively coupled to the gate through a first via hole penetrating the third insulating layer and the second insulating layer; the second gate electrode layer has a second via hole for avoiding the gate connection pad; the source/drain connection pad is conductively coupled to the active layer through third via holes penetrating the third insulating layer, the second insulating layer, and the first insulating layer; the second gate electrode layer has fourth via holes for avoiding the source/drain connection pad; the test electrode layer has a gate test pad and a source/drain test pad; the gate test pad is conductively coupled to the gate connection pad through a fifth via hole penetrating the fourth insulating layer; the source/drain test pad is conductively coupled to the source/drain connection pad through sixth via holes penetrating the fourth insulating layer; and the fifth insulating layer has seventh and eighth via holes respectively exposing the gate test pad and the source/drain test pad.”
wherein forming each film layer of the one or more test pixel circuits on the base substrate comprises: sequentially forming, on the base substrate, a pattern of an active layer, a pattern of a first insulating layer, a pattern of a first gate electrode layer, a pattern of a second insulating layer, and a pattern of a second gate electrode layer, where the second gate electrode layer includes a second via hole; forming, over the second gate electrode layer, a third insulating layer; forming, in a region covered by the second via hole of the second gate electrode layer, a first via hole penetrating the third insulating layer and the second insulating layer, and one of third via holes penetrating the third insulating layer, the second insulating layer, and the first insulating layer; forming, in a region outside the second via hole of the second gate electrode layer, another one of the third via holes penetrating the third insulating layer, the second insulating layer, and the first insulating layer; forming, over the third insulating layer, a pattern of a source/drain electrode layer including a gate connection pad and a source/drain connection pad, where the gate connection pad is conductively coupled to gates of the at least one of the plurality of transistors, the gates being located in the first gate electrode layer, through the first via hole penetrating the third insulating layer and the second insulating layer, and the source/drain connection pad is conductively coupled to sources and drains of the at least one of the plurality of transistors, the source and the drains being located in the active layer, through the third via holes penetrating the third insulating layer, the second insulating layer, and the first insulating layer; and forming the test pads respectively conductively coupled to the electrodes of the at least one of the plurality of transistors in the one or more test pixel circuits, comprising: forming, over the source/drain electrode layer, a fourth insulating layer; forming fifth and sixth via holes penetrating the fourth insulating layer and respectively exposing the gate connection pad and the source/drain connection pad; and forming, over the fourth insulating layer, a pattern of a test electrode layer, the test electrode layer including a gate test pad and a source/drain test pad, where the gate test pad is conductively coupled to the gate connection pad through the fifth via hole penetrating the fourth insulating layer, and the source/drain test pad is conductively coupled to the source/drain connection pad through the sixth via holes penetrating the fourth insulating layer.”
None of the references of record teaches or suggests the limitations underlined above with respect to claims 11 and 18.
The closest reference of record is Kim et al. (US Patent 8,895,970 B2), which, in for example, fig. 11, teaches a test element group having a first TFT (TEG1) having a first test pattern 227a that contacts a source/drain region 231a of a second thin film transistor TFT2 via a fifth opening H5, a second test pattern 227b that contacts a source/drain region 231b of TFT2, and a third pattern 227c that contacts a second electrode 215B of a second gate electrode 20B of TFT2 via a sixth hole H6. However, Kim et al. does not teach or suggest the additional details underlined above with respect to claims 11 and 18. 
Claims 12 and 19 respectively depend from and further limit claims 11 and 18, and are therefore equally indicated as allowable. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627